Exhibit 10.2

AGREEMENT

This Agreement, entered into this 1st day of April, 1981, by and between LSB
Industries, Inc., a corporation organized and existing under laws of the State
of Delaware (hereinafter called the “Company”), and                     
(hereinafter called the “Employee”).

W I T N E S S E T H:

WHEREAS, the Employee has been employed by the Company or a wholly owned
subsidiary of the Company for a number of years in an executive capacity and has
discharged his duties in a capable and efficient manner, and by reason thereof
the Employee’s experience and knowledge is of value to the Company; and

WHEREAS, the Company believes that it is in its interest to provide to the
Employee the following death benefit, subject to the terms hereof.

NOW THEREFORE, in consideration of the premises and covenants and agreements
herein set forth, and for good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

1. If the Employee should die while in the employment of the Company or a wholly
owned subsidiary of the Company, then, subject to the terms of this Agreement,
the Company agrees to pay a death benefit in the sum of $             a month
for a period



--------------------------------------------------------------------------------

of one hundred twenty (120) consecutive months to the Employee’s designated
beneficiary set forth in paragraph 2 hereof, with the first monthly payment
commencing on the first day of the fourth month following the Employee’s death.

2. The Employee hereby designates as his Primary and Secondary Beneficiary,
including address of such, under this Agreement, the following:

 

  a. Primary Beneficiary:

________________________________

________________________________

________________________________

 

  b. Secondary Beneficiary:

________________________________

________________________________

________________________________

The monthly benefit under this Agreement shall be payable to the Primary
Beneficiary, except if: (i) the Primary Beneficiary does not survive the
Employee, then such monthly benefit shall be paid to the Secondary Beneficiary
in the manner designated above or (ii) if the Primary Beneficiary shall die
before the total of such monthly payments are made, then upon the death of the
Primary Beneficiary such monthly payment shall be paid to the Secondary
Beneficiary in the manner designated above until the total of such monthly
payments are made. The only person or persons entitled to receive benefits under
this

 

2



--------------------------------------------------------------------------------

Agreement are those designated as the Primary or Secondary Beneficiary in this
paragraph 2 hereof. If such person or persons designated by the Employee as the
Primary Beneficiary and Secondary Beneficiary are not surviving on the date of
the Employee’s death, then no benefits or payments shall be payable under this
Agreement and this Agreement shall be null and void. If both the Primary
Beneficiary and Secondary Beneficiary should die before the total of such
payments hereunder are made, then such monthly payment hereunder shall cease
upon the death of both the Primary Beneficiary and Secondary Beneficiary and the
Company shall have no further obligation or liability under this Agreement.

3. The Company reserves the right to and may discharge the Employee for any
reason, with or without cause, in the Company’s sole discretion; and upon such
termination, it is expressly understood and agreed that this Agreement shall
become null and void and the Company is under no obligation to pay any benefits
whatsoever under this Agreement. Nothing in this Agreement shall be deemed to
constitute a contract for services between the Employee and the Company, and any
changes in the rate of compensation or remuneration paid to the Employee by the
Company shall not be deemed a violation or waiver of any of the provisions of
this Agreement.

 

3



--------------------------------------------------------------------------------

4. Should the Employee, at any time, terminate his employment or involuntarily
terminates his employment, for any reason, with the Company or the Company’s
wholly owned subsidiary prior to his death, it is expressly understood and
agreed that this Agreement shall become null and void upon such termination of
employment and the Company is under no obligation to pay any benefits whatsoever
pursuant to this Agreement.

5. The parties hereto acknowledge that the Company may purchase life insurance
on the life of the Employee to provide a source of funds for its obligations
under this Agreement. If for any reason the Employee dies by suicide within two
(2) years from the issue date of said life insurance or the statements made by
the Employee in the Company’s application for such insurance are fraudulent,
then this Agreement shall be null and void and the Company will have no
liability or obligation hereunder.

Should the Company acquire the life insurance contract as set forth above in
order to fund the Company’s obligations hereunder, it is expressly understood
and agreed that the Employee shall not have any right with respect to, or claim
against, such contract. Such life insurance contract shall be an asset of the
Company, subject to the claims of the Company’s creditors, and may be cancelled
by the Company at any time.

 

4



--------------------------------------------------------------------------------

Such life insurance contract shall not be held under any trust for the benefit
of the Employee; and in the event such purchase is made by the Company of the
life insurance contract, the Employee shall have no right of ownership or any
other right of benefit with respect to such contract. The beneficiaries
designated by the Employee under this Agreement shall be required to look to the
provisions of this Agreement and the Company itself for enforcement of any and
all benefits due under this Agreement. The Company shall be designated owner and
beneficiary of such life insurance contract.

6. Beyond the initial rights to designate the Primary and Secondary
Beneficiaries under this Agreement, the Employee shall thereafter have no rights
whatsoever in this Agreement. The Employee under no circumstances shall have any
right to alter, amend, revoke, or terminate this Agreement, and the Employee
shall not have any rights to change the beneficiary designated under this
Agreement. The Employee shall not have any rights to affect the possession of,
or enjoyment of benefits under this Agreement.

7. It is agreed that no beneficiary designated by the Employee hereunder shall
have any right to commute, sell, assign, transfer, or otherwise convey the right
to receive any payments hereunder, which payments and the right thereto are

 

5



--------------------------------------------------------------------------------

expressly declared to be non-assignable and non-transferable, and in the event
of any attempted assignment or transfer, the Company shall have no further
liability hereunder.

8(a). This Agreement may be modified or amended by the Company in writing at any
time; however, the Employee shall have no right of amendment or any right to
object to any amendment by the Employer.

(b). This Agreement may be terminated by the Company at any time and for any
reason prior to the death of the Employee by giving written notice to the
Employee stating when such termination shall be effective. Upon termination of
this Agreement by the Company for any reason, this Agreement shall become null
and void without any liability or obligation on the part of the Company under
this Agreement.

9. For the purpose of this Agreement, the term “wholly-owned subsidiary of the
Company” means an entity in which the Company owns 100% of all the outstanding
shares, Common and Preferred, of such entity.

10. This Agreement shall be construed under the laws of the State of Oklahoma.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be signed and attested to by their duly authorized representatives on the date
and year first above written.

 

LSB INDUSTRIES, INC.

By:        

Employee

 

7